Citation Nr: 1532545	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  08-08 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, R.L.


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to May 1987 and October 2002 to August 2003; he also had over five years of service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The case was subsequently transferred to the RO in Oakland, California.  The Veteran and his friend, R.L., testified before the undersigned in a May 2011 hearing.  A hearing transcript was associated with the claims file and reviewed.  The Board previously remanded this issue in October 2011 and February 2014.


FINDINGS OF FACT

The evidence of record shows that the Veteran has current hearing loss, had noise exposure in service, and began experiencing hearing loss symptoms during service.


CONCLUSION OF LAW

The criteria for an award of service connection for hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board grants the claim for hearing loss, the Veteran could not be prejudiced and discussion of compliance with the Veterans Claims Assistance Act is unnecessary.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Certain chronic diseases will be considered incurred in service if manifest to a degree of ten percent within one year of service.  38 C.F.R. § 3.307.  Service connection for the chronic diseases enumerated in 38 U.S.C.A. § 1101 may also be shown by lay evidence alone if the evidence shows a continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When the Board considers evidence, all reasonable doubt will be resolved in favor of the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to describe symptoms observable to his senses, including hearing problems.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds him credible, as his statements have been detailed and consistent.

The Board has reviewed the record and finds that the criteria for service connection for hearing loss have been met.  See 38 C.F.R. § 3.303.

First, the evidence shows current hearing loss.  The July 2014 and November 2011 examiners recorded the Veteran's hearing as meeting VA's guidelines for hearing loss disability.  See 38 C.F.R. § 3.385.  The examiners diagnosed sensorineural hearing loss.

Next, the evidence shows in-service noise exposure.  At the Board hearing, the Veteran reported that he was in the infantry and exposed to weapons fire, including grenade and rocket launchers.  He stated that he only had ear plugs and that they fell out sometimes.  The Veteran's DD 214 Forms confirm that he was in the infantry.  As the Veteran's statements are detailed and constant with his personnel records, the Board finds him credible and that he had noise exposure in service.

There is very little evidence addressing the issue of when hearing loss developed.  However, the evidence of record shows that the Veteran experienced hearing problems in service.  At the Board hearing, he reported having very good hearing prior to service; he then began to have trouble hearing while in service.  He had to ask people to repeat themselves and had difficulty hearing low sounds, and his hearing problems continued after service.  The only audiological examination in the record prior to the claims period is from April 2002, when the Veteran entered active duty the second time.  This examination showed abnormal findings.  The November 2011 VA examiner explained that the Veteran had hearing loss in both ears in April 2002.  There is no evidence of the Veteran's hearing ability during his first term of active duty, his reserve service, or at separation from his second term of active duty.  In the July 2014 VA examination, the Veteran reported civilian noise exposure from work as a correctional officer and loading and unloading airbuses for FedEx.  The July 2014 examiner explained that she could not provide an opinion on the onset of hearing loss without resort to speculation, because she did not have sufficient evidence to compare the Veteran's level of hearing prior to the military, after his first period of active duty, and after his reserve service.  

Sensorineural hearing loss is considered a chronic disease as an organic disease of the nervous system.  See 38 U.S.C.A. §§ 1101, 1112; Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. § 3.309(a).  As such, service connection can be demonstrated with lay statements of continuous symptoms.  See Walker, 708 F.3d at 1331.  The April 2002 evaluation shows that the Veteran had hearing loss when he entered his second period of active duty, but the probative value of that evidence is limited.  The evaluation cannot show the etiology of his hearing loss, whether from prior service or his civilian noise career.  The Veteran's hearing loss worsened between the April 2002 to November 2011 evaluations, but again, there is no evidence to suggest when that worsening occurred.  The only evidence of record addressing this issue is the Veteran's report in which he stated that he developed hearing problems in service and they continued after.  Weighing all reasonable doubt in the Veteran's favor and considering the continuity of symptomatology he reported, the Board finds that the Veteran's hearing loss began in service.  See Walker, 708 F.3d at 1331.  Service connection is warranted.  See 38 C.F.R. § 3.303.   





ORDER

Service connection for hearing loss is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


